Citation Nr: 0529114	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  01-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for 
osteoarthritis of the left knee, currently assigned a 10 
percent rating.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from November 1978 to August 
1982.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied an increased disability 
rating for a left knee disability.  

The veteran presented personal testimony at a Travel Board 
hearing in August 2005, before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
veteran's claims folder.


REMAND

The veteran is currently assigned a 10 percent rating based 
on X-ray evidence of arthritis in the left knee, under 
Diagnostic Code 5003.  

The Board notes that separate evaluations may be assigned 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
[a veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability]; VAOPGCPREC 9-98 [if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X- ray evidence of arthritis, 
a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59 (2005)].  However, as 
of the March 2004 Supplemental Statement of the Case (SSOC), 
the evidence did not show such lateral instability or 
recurrent subluxation as would warrant a separate rating.  

Since the March 2004 SSOC, the veteran has submitted 
additional medical evidence dated in July 2005, from a VA 
physician, showing that the veteran has been advised to wear 
a knee brace for stability.  However, the physician did not 
elaborate on the clinical findings that support his 
conclusion, and it is unclear whether the veteran actually 
has such lateral instability or recurrent subluxation as 
would warrant a separate compensable rating under Diagnostic 
Code 5257.  Thus, the evidence indicates that the veteran's 
left knee disability may be more severe than is reflected by 
the most recent VA examination; however, the record does not 
contain sufficiently detailed medical findings for the Board 
to make a decision on the claim.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  A 
VA examination and opinion is therefore necessary in this 
case.

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his left knee disability during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or the AMC 
should ensure that any pertinent VA 
treatment records for the period since 
February 2004 are associated with the 
claims folders.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected left knee disability.  
The claims folder must be made available 
to and be reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
lateral instability or subluxation of the 
left knee.  The examiner should also 
determine if the left knee locks and if 
so the frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

